UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 02-4251
LEANIDAS BERRIOS, a/k/a Carlos
Gutierres,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
             Alexander Williams, Jr., District Judge.
                         (CR-01-321-AW)

                       Submitted: July 19, 2002

                      Decided: September 3, 2002

 Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Odessa P. Jackson,
Assistant United States Attorney, Greenbelt, Maryland, for Appellee.
2                      UNITED STATES v. BERRIOS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Leanidas Berrios appeals his conviction on one count of possession
of a firearm by a convicted felon, 18 U.S.C.A. § 922(g)(1) (West
2000). On appeal, Berrios challenges the district court’s denial of his
motion to suppress a gun seized from his person. Because we con-
clude that the seizure was valid under Terry v. Ohio, 392 U.S. 1
(1968), we affirm.

   At the suppression hearing, officers testified that a concerned wit-
ness, Mr. Perez, contacted the police to tell them that Berrios, whom
Perez believed was wanted by authorities, was armed and at a restau-
rant. Perez met an officer near the restaurant. Perez gave a physical
description of Berrios and the clothing he was wearing, described his
car, and described the woman who was accompanying him. Perez,
who knew Berrios, informed the officer that Berrios was known to be
armed at all times. Perez related the same facts to a sergeant who was
called to the scene.

   Plain clothes officers went into the restaurant and identified a cou-
ple matching the description that Perez had given. Other plain clothes
officers then entered the restaurant. Officer Eggener approached Ber-
rios, identified himself as a police officer, directed Berrios to place
his hands on the bar, and patted him down for weapons. Officer
Eggener retrieved a gun from Berrios’ waist area. Berrios was
arrested.

   We review de novo the district court’s denial of a motion to sup-
press evidence and review factual findings underlying that legal deci-
sion for clear error. United States v. Photogrammetric Data Servs.,
Inc., 259 F.3d 229, 237 (4th Cir. 2001), cert. denied, 70 U.S.L.W.
3373 (U.S. Mar. 18, 2002) (No. 01-722). Here, we fully agree that the
encounter with Berrios constituted a valid Terry search. This was not
                       UNITED STATES v. BERRIOS                       3
a situation involving an uncorroborated, anonymous tip. Instead, a
concerned witness, Perez, contacted the police, met them near Ber-
rios’ location, and gave detailed descriptions of Berrios, his clothing,
his female companion, his car, and his involvement with guns. Perez
told the police that Berrios was known to always be armed. Prior to
speaking to Berrios, undercover officers were able to determine that
Perez had accurately described Berrios. Under these circumstances,
we find that the officers had a reasonable, articulable suspicion that
criminal activity was afoot, and they were fully justified in conduct-
ing a Terry stop and pat-down for weapons. See United States v.
Swann, 149 F.3d 271, 274-75 (4th Cir. 1998).

   We therefore affirm. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before us and argument would not aid the decisional process.

                                                           AFFIRMED